Case 2:19-bk-50813        Doc 7    Filed 02/15/19 Entered 02/15/19 15:44:19            Desc Main
                                   Document      Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

                                         )
In Re:                                   )
                                                          Chapter 11
                                         )
ACTUAL BREWING COMPANY, LLC,             )
                                                          Case No. 19-50813
                                         )
                        Debtors.         )
                                         )
                                                          Honorable Charles M. Caldwell
________________________________________ )


               NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

         PLEASE TAKE NOTICE that, pursuant to Rules 2002 and 9010 of the Federal Rules

of Bankruptcy Procedure, the undersigned hereby appears in the above-captioned case as counsel

on behalf of EBP 2800 North High LLC (“EBP”) and Airport Plaza, Ltd. (“Airport Plaza”)

(Airport Plaza, together with EBP, are the “Landlords”) and requests that all notices given or

required to be given in this case, including, but not limited to, all orders and notices of any

application, motion, petition, pleading, request, complaint or demand, whether written or oral,

and whether transmitted or conveyed by mail, electronic mail, ECF notice, hand delivery,

telephone, or otherwise, which affects WPG or this case to be served upon:

                            Ronald E. Gold, Esq.
                            Ohio Bar No. 0061351
                            Frost Brown Todd LLC
                            3300 Great American Tower
                            301 East Fourth Street
                            Cincinnati, Ohio 45202
                            513-651-6800 Telephone
                            513-651-6981 Facsimile
                            rgold@fbtlaw.com

         PLEASE TAKE FURTHER NOTICE that this entry of appearance is not intended as

nor is it a consent to jurisdiction of the Bankruptcy Court over the Landlords, specifically but not
Case 2:19-bk-50813         Doc 7     Filed 02/15/19 Entered 02/15/19 15:44:19              Desc Main
                                     Document      Page 2 of 3


limited to (i) their right to have final orders in matters entered only after de novo reviewed by a

District Court judge, (ii) their right to a trial by jury in any proceeding to triable herein, or in any

case, controversy or proceeding related hereto, (iii) their right to have the reference withdrawn

by the District Court in any matter subject to mandatory, or discretionary withdrawal, or (iv) any

other rights, claims, actions, defenses, setoffs, or recoupments to which the Landlords are or may

be entitled to under agreement, in law or equity, all of which rights, claims, actions, defenses,

setoffs and recoupments they expressly reserve.

Dated:    February 15, 2019                              Respectfully submitted,
                                                         FROST BROWN TODD LLC


                                                  By:    /s/ Ronald E. Gold
                                                         Ronald E. Gold (0061351)
                                                         3300 Great American Tower
                                                         301 East Fourth Street
                                                         Cincinnati, Ohio 45202
                                                         513-651-6800 Telephone
                                                         513-651-6981 Facsimile
                                                         rgold@fbtlaw.com


                                                         COUNSEL FOR THE LANDLORDS.




                                                   2
Case 2:19-bk-50813      Doc 7    Filed 02/15/19 Entered 02/15/19 15:44:19          Desc Main
                                 Document      Page 3 of 3


                                CERTIFICATE OF SERVICE


       The undersigned hereby certifies that on this 15th day of February, 2019 a true and

correct copy of the foregoing was served upon all parties receiving CM/ECF noticing.



                                                   /s/ Ronald E. Gold
                                                   Ronald E. Gold




                                               3
